Citation Nr: 1728139	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-15 011A	)	DATE
	)
       RECONSIDERATION	)
	)

THE ISSUES

1.  Whether a July 18, 1988, decision of the Board of Veterans' Appeals (Board), denying entitlement to an effective date earlier than October 27, 1982, for a grant of a compensable rating for a low back syndrome, should be revised or reversed on the grounds of clear and unmistakable error.

2.  Whether a July 18, 1988, decision of the Board, denying entitlement to an increased rating for a low back syndrome, evaluated 10 percent disabling since October 27, 1982, should be revised or reversed on the grounds of clear and unmistakable error.

(The issue of whether a May 14, 2015, decision of the Board should be revised or reversed on the ground of clear and unmistakable error is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Albert K. Lai, Attorney




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from September 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on a motion by the moving party (hereinafter, "the Veteran" or "the representative"), in which the Veteran, by and through his attorney, alleges clear and unmistakable error (CUE) in a July 18, 1988, Board decision, denying: (1) entitlement to an effective date earlier than October 27, 1982, for the grant of a compensable rating for a low back syndrome, and (2) entitlement to an increased rating for a low back syndrome, evaluated 10 percent disabling since October 27, 1982.  See Motion for CUE, pp.1, 22-47 (March 14, 2014); Board of Veterans' Appeals, Transcript of Hearing, p.2 (April. 8, 2014) (identifying the applicable Board decision involved and clarifying the specific issues to which the CUE motion pertains); see also 38 C.F.R. § 20.1404(a) (2016).

In a May 14, 2015, decision, the Board determined that the July 18, 1988, Board decision was the product of CUE in denying an effective date earlier than October 27, 1982, for the grant of a (compensable) 10 percent rating for the service-connected low back syndrome.  In September 2015, the Veteran, by and through his attorney, requested reconsideration of the May 2015 Board decision, noting that the higher levels of rating for his low back syndrome were not addressed and thus the May 2015 Board decision was not responsive to the full extent of his allegations of CUE.  In November 2015, a Deputy Vice Chairman of the Board ordered reconsideration of the May 14, 2015, Board decision.  This matter is presently before an expanded panel of the Board.  This decision replaces the May 14, 2015, Board decision.  38 U.S.C.A. § 7103(b) (West 2014). 


FINDINGS OF FACT

1.  The July 18, 1988, Board adjudication of the Veteran's claim for an effective date earlier than October 27, 1982, for a compensable rating for a low back syndrome, was based in part on erroneous consideration of another person's records and failed to consider evidence establishing that the Veteran exhibited characteristic pain on motion that was indicative of slight limitation of motion of the lumbar spine since the date of his claim for increase received by VA on May 21, 1979, and within one year from the Veteran's release from active service on May 16, 1979.

2.  The July 18, 1988, decision of the Board, which denied the Veteran's claim of entitlement to an increased rating in excess of 10 percent for a low back syndrome, was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  But for clear and unmistakable error in the July 18, 1988, Board adjudication of the Veteran's claim for an effective date earlier than October 27, 1982, for a grant of a compensable rating for a low back syndrome, the Veteran would have been entitled to receive compensation at the 10 percent rate for a low back syndrome from May 17, 1979, the day following his separation from his second period of service.  38 U.S.C. § 355 (as in effect in 1988) (redesignated as 38 U.S.C. § 1155); 38 U.S.C. §§ 3010(a) (as in effect in 1988) (redesignated as 38 U.S.C. § 5110(a), and now designated as 38 U.S.C. § 5110(a) (West 2014)); 38 U.S.C. § 7111 (West 2014); 38 C.F.R. §§ 3.400, 3.654, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5295 (1988); 38 C.F.R. §§ 20.1400, 20.1403 (2016).

2.  The July 18, 1988, decision of the Board, which denied entitlement to an increased rating in excess of 10 percent for a low back syndrome, did not contain clear and unmistakable error.  38 U.S.C. § 355 (as in effect in 1988); 38 U.S.C. § 7111 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (1988); 38 C.F.R. §§ 20.1400, 20.1403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist are not applicable to a motion by a moving party who alleges CUE in a final Board decision.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Background

In a June 1970 rating decision, the RO granted service connection for a low back syndrome, by history, and assigned an initial noncompensable (zero percent) rating under Diagnostic Code 5295, effective from December 14, 1969.

In so doing, the RO noted that the service treatment records showed that the Veteran had complained of back pain early in service.  A September 1968 report of orthopedic consultation indicated a history of back pain for a long time.  The x-rays of the lumbosacral spine revealed a slight angulation to the right of the L-4 and L-5, which the examiner surmised as being positional, and was interpreted as showing a clinically normal lumbosacral spine.  The RO noted a January 1970 VA outpatient report, which indicated the Veteran had been seen on one visit with back complaints.  Physical examination at that time revealed that the back was mildly painful and tender over the left paravertebral lumbar muscles on full extension; the diagnosis was lumbosacral strain.  The RO also noted that, upon VA examination in May 1970, the Veteran had presented with the same back complaints, and clinically the back was negative, as were the x-rays of the lumbosacral spine.  According to the May 1970 report of VA examination, the Veteran had referred by history to a July 1968 lifting injury from which he had since developed a dull ache over the lumbar area.  Physical examination at that time revealed no abnormal contour, no points of tenderness, no spasms, and no limitations of motion.  The May 1970 VA x-rays of the lumbosacral region revealed no intrinsic bone pathology, normal alignment of the vertebrae, normal width of the discs, and normal sacroiliac articulations.  The diagnosis was of low back syndrome, by history.

In August 1970, the RO sent the Veteran notice of the June 1970 rating decision and of his right to appeal.  The Veteran did not initiate an appeal with respect to the rating actions taken in the June 1970 decision, and that decision became final.

The Veteran served a second period of active duty from September 1972 to May 1979.  The service treatment records for this period contain a January 14, 1975, entry indicating that the Veteran's back was doing fairly well until he had lifted heavy weight; he was placed on a no lifting restriction.  A March 25, 1975, entry shows that the Veteran re-injured his back after lifting, which occurred during a field exercise, and that the Veteran was put in traction in the field.

The service treatment records indicate that the Veteran was seen for a physical therapy consultation on August 30, 1976.  At that time, he had presented with complaints of chronic low back pain, with exacerbations on August 10, 1976, and on August 25, 1976, after he had sustained injury to his back on each occasion from a motor vehicle accident.  It was further noted that the Veteran had also sustained severe injury to his back two years prior.  This consultation report referred to the physical examination and x-rays from the emergency room on August 25, 1976, which indicated a soft tissue injury, spasms, and pain located at L3-5.  The pain was described as sharp with occasional tingling down past the thighs to the proximal aspect of each leg, but not in the feet, and was increased with trunk flexion and prolonged standing in a supine position.  Upon physical examination, the Veteran had a slightly decreased range of motion of the trunk in all directions and marked spasm in the lumbar paraspinal muscles.  The deep tendon reflexes and sensory were intact.  No strength dysfunction was detected, and the straight leg raising was negative (80/80).

An orthopedic consultation was performed on March 18, 1977, noting that the Veteran had a history of low back spasm with scoliosis and two motor vehicle accidents in August 1976.  During this consult, the Veteran's chief complaints included mid to low back pain.  Upon physical examination, the Veteran walked with a normal gait (heel and toes), and demonstrated a full range of motion in thoracic and lumbosacral segments of the spine.  No paraspinal muscle spasm was detected.  The straight leg raising was negative (90/90), bilaterally.  The deep tendon reflexes were equal and symmetrical, bilaterally.  The motor, sensory, and neurological examinations were normal.  No atrophy was detected.  X-rays were normal. 

A March 21, 1977, medical statement referred by history to the low back injuries the Veteran had sustained when driving and was rear-ended while stopped at red light, and when walking and was struck by a car on the right side, on August 10th and August 25th, respectively.  It was noted that since then the Veteran had had much low back pain, moderate limitation of motion of the lumbosacral joint area, and tenderness in left sciatic notch.  There was no neurological deficit in the lower limbs.  X-rays performed showed no fracture of the spine, and were interpreted as showing thinning of the lower diarthrodial joints, indicating early arthritic changes.  The diagnoses were of acute low back sprain, with re-injury and chronic symptoms, and early degenerative arthritis of the lumbosacral spine.  According to the Veteran's attending physician (Dr. K.), the Veteran would need periodic treatment for the low back as the symptoms reappeared.

The service treatment records contain the reports of Medical Condition - Physical Profile Record, dated March of 1977 and 1978, indicating that the Veteran was returned to his unit and was placed on limited duty, in part, due to his chronic back sprain and pain.  In a July 1978 report of medical history, the Veteran made reference to his physical profile, which includes his back, noting that he had been a patient in the 2nd General Hospital for treatment and consultation for his back.  The physician's summary and elaboration indicated degenerative changes of the back.

When the Veteran was examined in April 1979, for purposes of separation from his second of period service, the clinical evaluation revealed an abnormal spine due to chronic low back strain.  In a statement of medical condition, dated May 1979, the Veteran stated that his medical condition had changed since the April 1979 separation examination, noting that his back pain was worse from heavy lifting of bags and long periods of standing.

The Veteran was released from active duty for his second period of service on May 16, 1979.

The Veteran filed a claim for an increased (compensable) rating for his service-connected low back syndrome, by history, which was received by VA on May 21, 1979.  

A June 1979 private hospital record shows that the Veteran was seen in the emergency room for complaints of back pain with an onset the day prior.  It was noted that the Veteran had a history of a low back syndrome with a recent increase in low back pain and right sciatica.  It was noted that the Veteran did not have any difficulty walking.  Upon physical examination, the straight leg raise and sensory examinations were negative.  The reflexes (2+) and motor (5/5) examinations were normal.  The diagnosis was of a low back syndrome.  The Veteran was instructed to return to the clinic in one week and was prescribed two days bed rest and Motrin.

VA conducted an examination of the Veteran in August 1979.  Upon physical examination, the examiner observed that the Veteran was using a cane and had appeared apprehensive.  On range of motion testing, the Veteran demonstrated flexion of the trunk to 80 degrees, right and lateral flexion to 30 degree, and back extension to 30 degrees.  The examiner commented that the Veteran would not permit straight leg raise, would not flex at the knee in the prone position, and that he would not squat because he alleged pain; and it was also noted that he had alleged tenderness in the lumbosacral area.  The examiner detected a mild increase in lumbar lordosis.  The deep tendon reflexes were equal.  The examiner further observed that the Veteran was able to sit on the table at 90 degrees with both legs in extension at the knees, and was able to sit in a chair and dress and undress without difficulty.  The x-rays revealed a normal sacroiliac joint; that the disc spaces were well maintained; that alignment of the spine was normal; and that there was no evidence of bone dislocation, or recent fracture or dislocation.  The diagnosis was of no orthopedic findings for the back.

In an October 1979 rating decision, citing the August 1979 VA examination findings, the RO found no material change in the Veteran's low back condition and continued its denial of a compensable rating.

A November 1979 private treatment record shows that the Veteran had been treated in the emergency room.  The Veteran was described as healthy with low back pain.  It was noted that the Veteran was previously sent home with Valium and Motrin.  The Veteran had some relief with the heat pad but no relief with medication.  It was also noted that the Veteran had been seen with continued low back pain.  Physical examination revealed that the Veteran was without paraspinal muscle spasms.  The straight leg raise was to 90 degrees.  The Veteran had normal two point tactile and normal motor strength.  X-rays revealed the same old two fractures, arthritis of L2-L5, and no acute ankylosis spondylitis.  The diagnosis was of low back pain with arthritis.

Another November 1979 private treatment record made reference to the Veteran having a two-year history of low back pain, "arthritis" and "fracture".  The Veteran was noted as status post recent injury, including an auto accident and parachute jumping.  Physical examination revealed straight leg raise to 70 degrees.  The reflex and motor strength examinations were normal.  The x-rays revealed lordosis L5-S1.  The diagnosis was of low back pain.

In a January 1980 letter, a private physician (Dr. A.G.) noted that the Veteran was referred to him due to recurring, severe low back pain.  It was noted that the Veteran was unable to perform any hard work.  Upon physical examination, the Veteran was ambulatory without any gait difficulty which, instead, was found to be present when the Veteran was getting up from a sitting position.  Dr. A.G. reported that his physical examination of the Veteran's lumbosacral had revealed marked tenderness at the lumbosacral junction with pronounced paravertebral spasm and limitation of motion of the lumbar spine of about 20 degrees.  The examination of the lower extremities showed a positive straight leg raise, bilaterally, at 60 degrees.  There was no evidence of either motor or sensory deficit in the lower extremities.  The reflexes were physiologic and active bilateral.  The x-rays taken at the Palisades General Hospital were interpreted as negative for fractures or dislocation.  The diagnosis was of chronic low back pain syndrome secondary to an unstable back.  The Veteran was placed on analgesics, muscle relaxants, and lumbar sacral support.

Another January 1980 statement from Dr. A.G. noted that due to the Veteran's persistent low back pain, a course of physical therapy was prescribed at the Palisades General Hospital.  It was noted that at the last examination in January 1980, the Veteran was still totally disabled and the prognosis regarding resolution of back pain was still poor.

During a March 1980 VA examination, the Veteran reported low back pain all the time with whirlpool treatment.  The Veteran reported that a doctor told him that he was developing arthritis.  It was noted that the Veteran wore a back brace.  Upon physical examination, the Veteran had a normal gait, balance, and propulsion.  There were no lumbar spasms.  The Ely, Lasegue, and Goldthwaite signs were negative.  The knee and ankle jerks were normal.  The Veteran had anatomical contour.  The VA examiner observed that the Veteran undressed and dressed readily, with full painless range of motion of the trunk and lower extremities.  The examiner also observed that the Veteran demonstrated voluntary limitation of trunk motion with forward flexion to 40 degrees, backward extension to 20 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 60 degrees bilaterally; and with the Veteran alleging tenderness of the entire lumbosacral region.  At the conclusion of the examination, the examiner further observed that the Veteran was actively able to sit up in the examination table with his hips flexed to 90 degrees and knee extension to 0 degrees without pain.  The x-rays revealed normal body alignment and curvatures, body arches and pedicles were intact, and intervertebral disc spaces were well preserved; the impression was of a normal lumbosacral spine.  The diagnosis was of a low back syndrome by history.  According to the examiner, there were no objective orthopedic or abnormal physical findings in the lower back at the time of the examination.  

A May 1980 private hospital record (Roosevelt Hospital) shows that the Veteran was seen for low back pain.  The Veteran reported urinary urgency with swollen feeling on the right side for one week without penile discharge.  On physical examination, the Veteran was without pain to palpation, or pain with leg raising or straight back with spinal deformities.  The diagnosis was of low back pain.  

In May 1980, private hospital records (from the Palisades General Hospital) were received into the claims file.  These records showed that an individual, "J. Campbell" who was not the Veteran, was admitted for treatment in December 1979 after having sustained multiple injuries in a serious car accident.  On examination, J. Campbell's spine was tender at L4-5 and straight leg raise was positive at 70 degrees, bilaterally; the diagnosis was of an acute sprain of his cervical and lumbosacral segments of the spine.

In a July 1980 rating decision, citing the March 1980 VA examination findings, the RO confirmed and continued its denial of a compensable rating for the Veteran's low back syndrome.  The Veteran initiated and perfected an appeal from this rating decision.

A February 1981 private hospital record shows that the Veteran was treated for pain at rest, and that he was followed at the Orthopedic Clinic.  These private records referred by history that the Veteran was last seen at the Roosevelt Hospital and the Hospital for Joint Disease for a "second opinion".  The physical examination of the Veteran at that time revealed a full range of motion and was unremarkable.  His lower extremities were without neurologic or muscle strength deficits.  The x-rays revealed minimal arthritis of the lower lumbar without any apparent fractures.  The impression was of minimal arthritis, low back pain.  The Veteran was prescribed local heat and medication for spasms.  

At the April 1981 RO hearing, the Veteran testified to the effect that he was seen at Roosevelt Hospital because his back was in bad condition; that he was told to stay home for three days; that he returned for follow-up; and that he was given physical therapy.  The Veteran related that during his second period of service, his Army profile lasted all the way up to his separation in 1979.  The Veteran reported that he had not been hospitalized since March 1980, and that he had had a lot of physical therapy since March 1980.  The Veteran reported that he had received physical therapy from the Palisades General Hospital; that he was never admitted to that hospital; and that he stopped going to that hospital in May 1980.  The Veteran reported that he had no copy of records from the Palisades General Hospital with his name on them.  The Veteran reported that he had received treatment at the Roosevelt Hospital since his discharge from service; that he went for treatment every three weeks; and that the pain medication provided him with no relief.  The Veteran reported that he was seen once at the Joint Disease Hospital.  It was noted that the private hospital records for a "J. Campbell," who was not the Veteran, were in the Veteran's claims file.

During a January 1982 VA examination, the Veteran reported that after his service discharge, he worked for three months but then had more back pain and was told to stay in bed for a few days, so he lost his job.  The Veteran reported that since 1980 he had been going to college full-time.  It was noted that the Veteran was seen at a private hospital, including the Joint Disease Hospital, that showed he had arthritis that was causing his back pain.  On physical examination, the examiner observed that the Veteran walked slowly, as if in pain, but also observed that the Veteran dressed and undressed without difficulty.  The Veteran wore a low back brace.  The Veteran stood on either leg unaided.  The examiner observed that the Veteran complained of pain when he walked on his heels and toes but was able to perform that activity.  The Veteran's knee and ankle jerks were equal and active.  The Babinski, Patrick's, and Lasegue's signs were negative.  Touch, pain, position and vibratory sensations were negative on the trunk and extremities; although, at the same time, the Veteran reported that he felt numbness in his left lower limb but that the left side was more sensitive to the right to pin prick and cotton sensations.  The x-rays revealed a normal lumbosacral spine.  The diagnosis was of a negative neurological examination.

When the Veteran was examined by VA in October 1982, the Veteran complained that he had back spasms, pain, and sometimes stiffness.  On physical examination, the motor strength was within normal limits and was 5/5 in all groups.  Sensation was intact to palpation, and straight leg raising was negative.  The range of motion was 15 centimeters flexion from the toes to fingers, and full extension bilaterally and equally.  The diagnosis was of lumbar insufficiency, Grade I. 

In a November 1982 rating decision, the RO increased the disability rating from noncompensable to 10 percent for the Veteran's service-connected low back syndrome, effective from October 27, 1982.  The Veteran perfected an appeal of this decision with regard to the effective date and the degree of disability assigned for this disability.

The Veteran was afforded another VA examination in January 1984.  The Veteran related that he had severe back pain upon prolonged sitting, standing or walking, and lifting.  The Veteran related that he had stiffness and great pain with any kind of motion, like when bending or reaching, and that his symptoms were worse with cold, damp weather.  The Veteran reported that he wore a back brace at all times and used medication.  On physical examination, the Veteran had normal balance, propulsion, and gait.  The Veteran could stand on either leg and on his heels and toes.  The Veteran squatted to 90 degrees, forward flexed to 30 degrees, lateral flexed to 30 degrees, and rotated to 50 degrees.  No spasm, tenderness, or atrophy was detected.  The Ely, Lasegue, and Goldthwaite's tests were negative.  The examiner observed that the Veteran undressed normally; that he bent over and flexed his hips and knees freely; and that he removed a high corset with no trouble flexing in the lumbosacral area.  According to the VA examiner, the January 1981 x-rays of the lumbosacral spine revealed that the vertebra (as visualized) were of normal contour and alignment, and that the disc spaces and sacroiliac were normal in appearance.

In a January 1984 private treatment record, it was noted that the Veteran would need to be on strict bedrest for at least three weeks for chronic low back condition.

When the Veteran was examined by VA in January 1986, he related complaints of low back spasms, which he maintained hurt more since his legs and knees had become worse.  The examiner observed that the Veteran was able to walk on tip toes, noting that the Veteran alleged he was unable to walk on heels because of knee pain.  The examiner observed that the Veteran dressed and undressed slowly and removed a canvas reinforced lumbosacral orthosis.  On physical examination, the Veteran had low back anatomical contour.  The examiner observed that the Veteran demonstrated voluntary loss of motion alleging pain, with forward flexion to 35 degrees, extension backwards to zero degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  The examiner noted that the Veteran alleged tenderness of the entire spine.  The Ely, Lasegue, and Goldwaithe signs were negative with no lumbar muscle spasms.  The examiner further observed that the Veteran was able to sit up on the examination table with hips flexed at 90 degrees and knees extended.  According to the VA examiner, the Veteran did not report for the x-rays of the lumbosacral spine.

In a July 18, 1988, decision, the Board denied, in relevant part, (1) entitlement to an effective date earlier than October 27, 1982, for the grant of a compensable rating for a low back syndrome, and (2) entitlement to a rating in excess of 10 percent for a low back syndrome since October 27, 1982.

Analysis

The Veteran, by and through his attorney, alleges CUE in a July 18, 1988, Board decision, which denied entitlement to a compensable rating prior to October 27, 1982, and a rating in excess of 10 percent from October 27, 1982, for a low back syndrome.  The Veteran maintains that the Board improperly considered medical records that did not belong to him, relied upon an incomplete record, and failed to consider his functional loss due to pain and arthritis as a basis for compensation.  The Veteran alleges that the correct facts, as they were known in July 1988 were not before the Board; and as such, the statutory and regulatory provisions extant at that time were incorrectly applied.  Thus, the Veteran maintains that had the Board not committed these errors, he would have been awarded a rating up to 40 percent, but not less than 10 percent, for his low back syndrome, effective from May 17, 1979.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2014).  Motions for review of prior Board decisions are adjudicated pursuant to the Board's Rules of Practice, which are codified at 38 C.F.R. § 20.1400-1411 (2016).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2016).  As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b). 

The determination of whether a prior Board decision contains CUE must be based on the record and law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1) (2016).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2016).

CUE is a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show than an error occurred that was outcome-determinative; that is, an error that would have manifestly changed the outcome of the prior decision).  Even where the premise of the error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained cannot be CUE.  Fugo v. Brown, 6 Vet. App. at 44.

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator, or the statutory or regulatory provisions in extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination there was CUE must be based on the record and law that existed at the time of the prior adjudication. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).

Situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) (2016).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2016).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. at 44.

The essence of a CUE motion is that it is a collateral attack on a final (RO or) Board decision.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  As such, there is a presumption of validity which attached to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44 (citations omitted).  Therefore, a moving party who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See generally Akins v. Derwinski, I Vet. App. 228, 231 (1991).

In this matter, at the time of the July 1988 decision, as now, the Board was required to assess the competency, credibility, and probative value of the evidence of record to render a decision on "[a]ll questions on claims involving benefits under the laws administered by [VA]."  Compare 38 U.S.C. §§ 4004(a), 4005(d)(5), with 38 U.S.C. § 7104(a), (d) (2012); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) ("it is the duty [of] the Board to analyze the credibility and probative value of evidence); Owens v. Brown, 7 Vet. app. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).

Additionally, the statutory and regulatory provisions, which were extant at the time of the July 1988 Board decision, regarding the effective date for an award of increased compensation, were essentially the same as they are now.  Compare 38 U.S.C. §§ 3010(a), with 38 U.S.C. § 5110(a) (West 2014).  Specifically, 38 U.S.C. § 3010(a), provided that unless specifically provided otherwise, the effective date for an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall be earlier than the date of receipt of the application thereof.  Further, 38 C.F.R. § 3.400, as in effect in July 1988, provided that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  Compare 38 C.F.R. § 3.400 (1988), with 38 C.F.R. § 3.400 (2016) (same).  If otherwise in order, compensation payments will be resumed effective the day following release from active duty if claim for recommencement of payments is received within one year from the date of such release.  38 C.F.R. § 3.654 (1988) (pertaining to active service pay).

Diagnostic Code (DC) 5295, which then in July 1988, provided that for lumbosacral strain, a noncompensable rating was warranted for slight subjective symptoms only; 10 percent rating was warranted for characteristic pain on motion; 20 percent rating was warranted for muscle spasm on extreme forward bending and loss of unilateral spine motion in standing position; and a maximum rating of 40 percent rating was warranted for severe strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1988).

Further, Diagnostic Code 5292, which then in July 1988, provided that a 10 percent rating was warranted for slight limitation of lumbar spine motion; a 20 percent rating was warranted for moderate limitation of lumber spine motion; and a 40 percent rating was required for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (1988).

Low Back Syndrome

Compensable Rating

As discussed above, the crux of the Veteran's CUE allegation is that the Board improperly considered medical records that did not belong to him, and thus the correct facts, as the facts were known at the time, were not before the Board.  In this regard, at the time of the July 1988 decision, the Board determined that the date entitlement arose to a compensable, 10 percent rating was not until the date of a VA examination on October 27, 1982.  However, the Board reached that determination by discounting the favorable medical evidence from Dr. A.G., dated in January 1980, based upon the medical records of a "J. Campbell" who exhibited spine pathology related to a December 1979 car accident.  In short, the Board's denial of a compensable rating for the Veteran's service-connected low back syndrome, prior to October 27, 1982, turned on the consideration of erroneous facts.

To the extent the Board considered the medical records for a person other than the Veteran, in the July 1988 decision, the Board committed an undebatable error.  As such, the Board finds that the correct facts, as they were known at the time, were not before the Board, and had the correct facts been before the Board, the outcome as it pertained to an award of a compensable rating prior to October 27, 1982, would have been manifestly different.

At the time of the July 1988 decision, the relevant evidence before the Board between May 1979 and October 1982 included the service treatment records (from the Veteran's period of active duty from September 1972 to May 1979), VA and private treatment records, and VA examination reports.  These records show that the Veteran was variously diagnosed with chronic low back strain, low back syndrome, arthritis, and grade 1 lumbar insufficiency.  These records also show that the Veteran exhibited characteristic pain on motion that was indicative of no more than slight limitation of the lumbar spine, based on a claim for increase received by VA on May 21, 1979, and within one year from the Veteran's release from active service on May 16, 1979.

The service treatment records, specific to his second period of service, showed the Veteran was treated for complaints of low back pain during the period from March 1977 through the end of his service.  Upon his separation from service in April 1979, the Veteran related that his back was worse from heavy lifting of bags and long periods of standing.  He was diagnosed with chronic back strain and found to have an abnormal spine due to degenerative changes.

At the post-service VA examination in August 1979, the Veteran complained of back pain.  Forward flexion was to 80 degrees.  He did not permit straight leg raising test because of pain.

A November 1979 VA treatment record showed arthritis at L2 through L5.  A February 1981 private treatment record revealed x-ray evidence of minimal arthritic changes in the low lumbar diarthrodial joints.

In addition, the measurements of range of motion prior to October 27, 1982, included forward flexion limited as follows: to 80 degrees at an August 1979 VA examination; to 70 degrees in a November 1979 orthopedic clinic record and in a January 1980 private orthopedic treatment record; and to 40 degrees at a March 1980 VA examination.  The Veteran showed a full range of motion on private examination in February 1981, and he likewise showed forward flexion that was 15 centimeters from the toes to the fingers on the October 1982 VA examination.

The evidence that was before the Board in July 1988 indicated signs and symptoms of the Veteran's low back condition that demonstrated slight limitation of motion due to chronic pain, which would warrant the assignment of a 10 percent rating under either Diagnostic Code 5292 (as contemplated by Diagnostic Code 5003), or Diagnostic Code 5295 (which contemplates characteristic pain on motion).  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, and 5295 (1988).  In either event, at the time of the July 1988 decision, it was the intent of the schedule to recognize painful motion with a joint or periarticular pathology as productive of disability.  It was also the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (1988).  In short, but for the Board's reliance on the incorrect facts in its July 1988 decision, the basis for an award of a (compensable) 10 percent rating for the Veteran's low back condition, prior to October 27, 1982, would have turned on this application of the regulatory provisions extant at the time.

In view of the foregoing, but for clear and unmistakable error in the July 18, 1988, Board adjudication of the Veteran's claim for an effective date earlier than October 27, 1982, for a grant of a compensable rating for a low back syndrome, the Veteran would have been entitled to receive compensation at the 10 percent rate for his low back syndrome from May 17, 1979, the day following release from active service on May 16, 1979.  Accordingly, the July 18, 1988, Board decision is revised to this extent only.  Entitlement to an effective of May 17, 1979, for an award of a compensable 10 percent rating for the service-connected low back syndrome is granted as if it was awarded on the date of that Board decision.



Rating Higher than 10 Percent

As will be explained in detail below, a complete review of the evidence on file supports that, as a matter of law, the July 18, 1988, Board decision denying the Veteran's claim for an increased rating in excess of 10 percent for his service-connected low back syndrome, is not clearly and unmistakably erroneous.

The Veteran, by and through his attorney, has asserted that the Board committed CUE in its July 1988 decision by relying on an incomplete record and by failing to apply the benefit of the doubt doctrine; and because he had functional loss due pain and arthritis, a rating in excess of 10 percent for his low back syndrome was warranted.

Although the Board is now required to provide "a written statement of the Board's findings and conclusions, on all material issues of fact and law presented on the record," 38 U.S.C. § 7104(d)(1), the Board in July 1988 was required only to provide "findings of fact and conclusions of law separately stated," 38 U.S.C. § 4004(d) (as in effect in 1988).  As such, the Board had no obligation, at the time of the July 1988 decision, to provide a comprehensive statement of reasons and bases for that decision and, specifically, was not bound by the current requirement that it "account for the evidence which it finds to be persuasive or unpersuasive . . . and provide the reasons for its rejection of any [material] evidence."  Caluza v. Brown, 7 Vet. App. 498, 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Moreover, although the Board is now required to assign appeals to individual members for a decision, see 38 U.S.C. § 7102(a), the Board decision in July 1988 was assigned to a three-member panel, see 38 U.S.C. § 4002, which was "composed of a Chief Member, and ordinarily a Law Member and a Medical Member)."  Board of Veterans Appeals Manual Number 1, ch. 2, § I, para. 2.03 (1972).  The medical member, like the other members of the panel, "[m]ade determinations and enter[ed] decisions on all questions and motions on appeals involving claims for benefits under the laws administered by [VA].  Id. para. 2.04(c) (1).  In addition, the medical member "[r]endered advisory opinions to other Members or professional staff on medical problems within his specialized area of knowledge."  Id. para. 2.04(c)(2).  Accordingly, the Board's "use of its own medical judgment provided by the medical member of the panel was common practice."  Bowyer v. Brown, 7 Vet. App. 549, 552 (1995).  The medical members served "as adjudicators, deciding cases on their own medical expertise."  ANNUAL REPORT OF THE CHAIRMAN, BOARD OF VETERANS' APPEALS, FOR FISCAL YEAR 1992, AT 14 (1992).  "[T]he Board functioned as a panel of experts applying its own legal and medical expertise," and the medical member's "medical judgment often controlled the outcome of an appeal."  Remarks of the Hon. Charles L. Cragin, Chairman, Board of Veterans' Appeals, at the Fourth Annual Judicial Conference of the United States of Veterans Appeals (Sept. 6, 1996), in 10 Vet. App. XIX, at CCLXV (1996).

At the time of the July 1988 decision, the Board panel, which included a medical doctor, determined the evidence of record at that time did not reflect clinically confirmed limitation of motion, or muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position, such as would be commensurate with the criteria required for the assignment of a 20 percent evaluation.

The Board's analysis of this matter is that while consideration of the December 1979 medical records of a person other than the Veteran in the July 1988 Board decision was error, a review of the evidence on file both before and after the January 1980 private examination by Dr. A.G., supports that such error did not alter the merits of the claim for increase in excess of a 10 percent rating.

In all respects, the January 1980 private report was by no means the sole piece of evidence to indicate the (then) current level of impairment due to the Veteran's low back syndrome before and after October 1982.  For example, the June and November 1979 reports of private treatment collectively showed that the Veteran had no difficulty walking, was without paraspinal muscle spasms, and that he demonstrated straight leg raising, as well as sensory and motor strength, within normal limits.  Further, the August 1979 examination report from the VA examiner expressed the view that the Veteran showed a full range of forward flexion, lateral flexion, and back extension of the lumbar spine.  Additional evidence from VA and private sources dated in March 1980 and February 1981 similarly expressed the examiners' comments that the Veteran continued to demonstrate full range of motion without neurological or sensory deficits, despite the Veteran's insistence to obtain a second opinion regarding his low back condition.  In the same way, when the Veteran was examined by VA in January 1982, October 1982, January 1984, and in January 1986, the VA examiners' continued to observe and comment collectively that the Veteran dressed and undressed without difficulty, bent over and flexed to his hips and knees freely, removed a high corset without any trouble flexing in the lumbosacral area, and that he was able to sit on the examination table with hips flexed at 90 degrees and knees extended, despite his showing of a limited range of lumbar spine.

Evaluating the disability under Diagnostic Codes 5292 and 5295, the Board notes that given the normal sensory, motor strength, and neurological evaluations, and the examiners' repeated findings, based on their personal observations, that the Veteran had "voluntarily" limited his range of lumbar motion and was otherwise functionally capable of performing a full range of lumbar motion on both private and VA examinations, a finder of fact, weighing the evidence, would not have been compelled to conclude that this represented moderate or severe limitation of lumbar spine motion; muscle spasm on extreme forward bending and loss of unilateral spine motion in standing position; or, that it represented listing of the whole spine to an opposite side, marked limitation on forward bending in a standing position, or loss of lateral spine motion.  Because it is not clear, and since allegations that the July 1988 Board adjudication had improperly weighed and evaluated the evidence could never rise to the stringent definition of CUE, the Board's determination that a 20 or 40 percent rating (i.e., a rating in excess of 10 percent) was not warranted under either diagnostic code was not clearly and unmistakably erroneous.  Bustos and Damrel, both supra.  For the same reason, reasonable minds could conclude that under Diagnostic Code 5293, the evidence showed that the condition was no more than 10 percent disabling, i.e., it was no more impairing than analogous to mild intervertebral disc syndrome, and thus the Board's determination could not have been clearly and unmistakably erroneous.  Id.

Accordingly, the Board determines that the denial of an increased rating in excess of 10 percent for the service-connected low back syndrome, by the Board panel (which included a medical doctor) in July 1988 was a reasonable exercise of adjudicatory judgement and did not involve clear and unmistakable error.

Furthermore, in addressing the Veteran's specific contentions, the Board also observes that the arguments raised by the Veteran relate to the duty to assist, the interpretation and evaluation of the evidence, and the application of the benefit of the doubt doctrine.  In this respect, the Veteran has raised the generic allegations of error concerning the July 1988 Board decision, but not necessarily the discrete issue of CUE.  The Veteran has alleged that the July 1988 Board decision was the product of CUE because the Board failed to fulfill the duty to assist in obtaining comprehensive examinations (which comport with current case law), failed to apply the correct rating criteria or that an incorrect assessment of the evidence was made, and failed to apply the benefit of the doubt doctrine.  This line of arguments represents clear-cut examples of the duty to assist, and disagreement as to how the evidence was interpreted and evaluation, and as such cannot constitute a basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3).

Inasmuch as the argument represents one for "changed interpretation," the governing regulations prescribe that CUE cannot be based on a change in interpretation.  See 38 C.F.R. § 20.1403(c).  In this context, subsequent to the Board's July 1988 decision, the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), DeLuca v. Brown, 8 Vet. App. 202 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32 (2011), enunciated the proper construction and thus application of 38 C.F.R. §§ 4.40 and 4.45, thereby interpreting those provisions to require that VA consider the overall functional impairment due to due pain, weakness, excess fatigability, or incoordination when those factors are not contemplated by the relevant rating criteria.  However, these precedent decisions would not be applicable to the Board's decision in July 1988, as the Schafrath, DeLuca, and Mitchell case law came about well after the Board's decision in July 1988.

Next, the Veteran argues that the Board in July 1988 failed to properly apply the current diagnostic criteria for the spine as set forth in the general rating formula for diseases and injuries of the spine (effective September 26, 2003) and in the formula for rating intervertebral disc syndrome (effective September 23, 2002).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016), 67 Fed. Reg. 54345 (Aug. 22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  Given that the determination of whether a prior Board decision contains CUE must be based on the record and law that existed when the decision was made, these current regulatory provisions, which were enacted well after July 1988, would not be applicable to the Board's decision in July 1988.  38 C.F.R. § 20.1403(b)(1) (2016).  As such, the Veteran's argument in this regard is likewise unavailing.

After a careful review of the evidence of record, the Board concludes that the Board panel in July 1988, correctly applied the pertinent law and regulations in considering the evidence.  At the time of the July 1988 Board decision, the evidence did not establish that the Veteran's service-connected low back syndrome was of such severity to warrant a compensable rating in excess of 10 percent.  There was more than sufficient evidence in the record, when the Board panel (which included a medical doctor) made its decision in July 1988, to make that decision tenable.  The Board panel in July 1988 neither ignored the facts nor the law; it committed no undebatable error which would have provided a manifestly different result.  As such, the July 18, 1988, Board decision does not contain clear and unmistakable error in regards to the denial of an increased rating in excess of 10 percent for the service-connected low back syndrome.


	(CONTINUED ON NEXT PAGE)




ORDER

The motion to revise the July 18, 1988, Board decision to the extent it denied entitlement to an effective date earlier than October 27, 1982, for the grant of a compensable rating for the service-connected low back syndrome, on the basis of CUE, is granted; an effective date of May 17, 1979, for the award of a 10 percent rating for the service-connected low back syndrome is granted as if it was awarded on the date of that Board decision.

The motion to revise or reverse the July 18, 1988, Board decision to the extent that it denied an increased rating in excess of 10 percent for the service-connected low back syndrome, on the basis of CUE, is denied.  




                                                                               
      MICHAEL MARTIN                                                      M.C. GRAHAM
       Veterans Law Judge                                                     Veterans Law Judge 
  Board of Veterans' Appeals                                          Board of Veterans' Appeals 




___________________________
DEBORAH W. SINGLETON
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs



